Case 1:20-cv-21092-CMA Document 15 Entered on FLSD Docket 04/21/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21092-CMA


   IN RE:

   VERIFIED       COMPLAINT       OF      GOD’S
   BLESSING LTD., legal owner, and ROGER
   WEST, beneficial owner, of a 2003 built 29.33-
   meter Pershing motor yacht named “Exodus”,
   Cayman Islands Shipping Registry Official
   Number 745268, her engines, tackle, furniture,
   furnishings, tender, personal watercraft and
   appurtenances, for Exoneration from or
   Limitation of Liability,

                 Petitioners.
                                         _________ /


              PETITIONERS’ NOTICE OF FILING PROOF OF PUBLICATION

         Pursuant to Supplemental Admiralty Rule F(4), Petitioners, God’s Blessing, Ltd. and

  Roger West, hereby notify the Court that the Notice of Monition was published in the Miami Daily

  Business Review for four (4) consecutive weeks commencing March 20, 2020, and files the

  affidavit of proof of publication attached hereto as Exhibit “A”.

         Dated: April 21, 2020.
                                                Respectfully submitted,

                                                By: /s/ Farris J. Martin III___
                                                FARRIS J. MARTIN, III
                                                Florida Bar No. 879916
                                                JAMES W. STROUP
                                                Florida Bar No. 842117
                                                Stroup & Martin, P.A.
                                                119 Southeast 12th Street
                                                Fort Lauderdale, Florida 33316
                                                Telephone: (954) 462-8808
Case 1:20-cv-21092-CMA Document 15 Entered on FLSD Docket 04/21/2020 Page 2 of 2




                                              Facsimile: (954) 462-0278
                                              E-mail: jstroup@strouplaw.com
                                              E-mail: fmartin@strouplaw.com
                                              Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that a true and correct copy of the foregoing has been

  electronically filed with this Court’s CM/ECF docketing system this 21st day of April 2020 and

  that it is being served via CM/ECF on the counsel of record shown on the Service List.

                                              By:      /s/ Farris J. Martin, III
                                                     FARRIS J. MARTIN, III
                                                     Florida Bar No. 879916




                                             SERVICE LIST

  Ronald D. Rodman
  Friedman Rodman & Frank, P.A.
  3636 West Flagler Street
  Miami, Florida 33135
  Telephone: (305) 448-8585
  Email: ronrod.frf@gmail.com
  Attorney for Respondent/Counter Claimant




                                                 2
